Citation Nr: 0004961	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945 and from March 1951 to October 1952.  He died 
on October 17, 1997.  The appellant is the surviving spouse 
of the deceased veteran.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that in addition to denying dependency and 
indemnity compensation (DIC) on the basis of entitlement to 
service connection for the cause of the veteran's death, the 
RO's rating decisions of February 1998 also denied 
entitlement to death pension benefits, basic eligibility for 
dependents' educational assistance under Chapter 35, and 
accrued benefits based on entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.29 (1999).  Notice of 
these adjudicative actions and the appellate rights related 
thereto was furnished to the appellant by letter dated 
February 23, 1998.  In March 1998, the appellant's 
representative filed a notice of disagreement in which 
dissatisfaction was expressed with the RO's denial of DIC 
benefits, which the Board construes as the denial of service 
connection for the cause of the veteran's death and the 
related claim of basic eligibility for Chapter 35 benefits 
(these benefits are awarded automatically if service 
connection for the cause of death is granted).  The RO in 
turn furnished the appellant and her representative a 
statement of the case in April 1998 with regard to the cause 
of death issue in accordance with established appellate 
processing procedures.  With respect to the issues actually 
considered and denied by the RO in February 1998, arguments 
presented by her representative thereafter addressed only the 
issue of service connection for the cause of the veteran's 
death.  Hence, as the appellant has not appealed the RO's 
denial of the accrued benefits cited above, this issue is not 
presently before the Board on appeal.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  An additional claim (entitlement to 
benefits under 38 U.S.C.A. § 1318) not previously considered 
by the RO, but raised by the representative on appeal will be 
addressed in the remand portion of this decision.


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of this claim.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death, and VA has 
not satisfied its duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Establishing a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability, which in a cause of death case is always met (the 
current disability being the condition that caused the 
veteran to die, see Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)), (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and (3) medical evidence of a nexus between the 
asserted in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
generally required for the claim to be well grounded.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

The veteran expired on October 17, 1997, at the age of 83; 
the cause of death listed on the death certificate was acute 
myocardial infarction.  Medical records in the file reflect 
that he died while an inpatient at the VA Medical Center 
(VAMC) in Buffalo, New York, from respiratory failure 
secondary to pulmonary edema as a result of myocardial 
infarction (cardiogenic shock).  The veteran served on active 
duty during the World War II and Korean Conflict war periods 
and he was service connected during his lifetime for a number 
of disabilities, including rheumatic endocarditis, rated 
noncompensably disabling since May 1956.  He was also service 
connected for rheumatoid arthritis, rated 50 percent 
disabling since October 1985.  His combined disability rating 
was 90 percent at the time of his death.  Medical records in 
the file reflect that the veteran had a history of sustaining 
two heart attacks many years prior to his death, the first in 
1962, and the second in the early 1970's.  Service connection 
was denied for arteriosclerotic heart disease in April 1974.

On appeal, the appellant contends that her husband's service-
connected rheumatic endocarditis was a contributory cause of 
his death.  Her representative submitted additional argument 
with regard to this claim in August 1998, citing to a medical 
text (Pathophysiology, the Biological Basis for Disease in 
Adults and Children, pg. 1045, 1047 (2nd ed. 1994)), for the 
proposition that if infective endocarditis may be "acute, 
subacute, or naggingly chronic," and if it extends farther 
into the heart wall and invades the conduction system, emboli 
may travel to the coronary arteries and cause an acute 
myocardial infarction.  Therefore, the representative argued, 
". . . it is advanced the veteran's rheumatic endocarditis 
was a contributory cause of death or at the very least lent 
in the production of the veteran's demise."
In view of the foregoing, the Board finds the appellant's 
claim plausible and therefore, well grounded.  The U. S. 
Court of Appeals for Veterans Claims (the Court) has held 
that a medical treatise that contains only a generic 
statement regarding a "possible link" does not satisfy the 
nexus element of a well-grounded claim, see Sacks v. West, 11 
Vet. App. 314, 316-17 (1998); however, a treatise, standing 
alone, that discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality, is sufficient to well 
ground a claim.  See Wallin v. West, 11 Vet. App. 509, 513-14 
(1998).  In light of the specific facts in this case - a 
service-connected endocarditis disability and death by acute 
myocardial infarction - the Board finds that the medical 
treatise information cited by the representative provides 
"at least plausible causality" to show a relationship or 
link between the veteran's death and his service-connected 
rheumatic endocarditis disability.  Wallin, 11 Vet. App. at 
513.  It is important here to emphasize that the well 
grounded standard is a low threshold, see Morton v. West, 12 
Vet. App. 477 (1999), and thus, evidence is presumed to be 
credible for such purposes.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).

Accordingly, as this claim is found to be well grounded, VA 
has a duty to assist in the development of facts relating to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  However, further development of the 
appellate record is in order, as detailed below in the REMAND 
portion of this decision.


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, and, to that extent, 
the appeal is granted.



REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim.  The Board observes 
that there are very few medical treatment records on file of 
more recent chronology other than the terminal 
hospitalization reports.  In light of the appellant's 
statement made on a VA Form 21-4142 in December 1997 that the 
veteran was seen on a monthly basis at the Buffalo-VAMC for 
the last 15 years of his life, there may be additional 
medical records available.  Moreover, the record reflects 
that the veteran was receiving disability benefits from the 
Social Security Administration (SSA) during his lifetime.  
Although usually records from SSA are highly relevant in 
connection with claims seeking increased ratings, as this 
claim is well grounded, the RO should attempt to obtain any 
records held by SSA pertaining to the veteran as they may 
include medical records relevant to the appellant's claim of 
service connection for the cause of the veteran's death.  See 
generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight to such evidence 
in determining whether to award or deny VA disability 
compensation benefits).

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999).  The duty to assist the 
appellant in the development of her claim includes the duty 
to request information which may be pertinent to the claim.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty to assist 
is particularly applicable to records which are known to be 
in the possession of the Federal Government, such as VA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).

Further, the Board believes that, in light of the appellant's 
contentions as reflected by her statements, and once all of 
the medical evidence has been obtained, a review of the 
entire evidentiary record should be undertaken by an 
appropriate medical specialist in order to determine what 
relationship may exist between the veteran's service-
connected rheumatic endocarditis and the cause of his death 
in October 1997 by an acute myocardial infarction.

Finally, as alluded to above in the INTRODUCTION, a claim for 
DIC benefits under 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a) 
was raised by the appellant's representative in the August 
1998 Statement of Accredited Representative in Appealed Case.  
The RO did not consider whether entitlement to DIC on this 
basis was payable as of the date of the veteran's death when 
it adjudicated the appellant's death compensation claim in 
February 1998.  When a veteran dies as a result of a non-
service connected condition, the surviving spouse of the 
deceased veteran is entitled to DIC if the veteran was in 
receipt of or "entitled to receive" compensation for a 
service-connected disability that "was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death."  38 U.S.C.A. § 1318(a), (b)(1) 
(West 1991); 38 C.F.R. § 3.22 (1999); see also Wingo v. West, 
11 Vet. App. 307, 311-312 (1998); Carpenter v. West, 11 Vet. 
App. 140, 145 (1998) (addressing "entitled to receive" 
language of section 1318(b) and holding that survivor has 
right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related issue 
based on evidence in veteran's claims file or VA custody 
prior to veteran's death).

The Board notes that section 1318 was amended in 1982 by 
adding the words "or entitled to receive"; on this point, 
the Court stated in Green v. Brown, 10 Vet. App. 111, 119 
(1997), "[u]nder the amended section, the spouse of a 
veteran who would have been entitled to have been in receipt 
of a 100% service-connected rating (including a TDIU rating) 
for 10 or more consecutive years immediately preceding the 
veteran's death was made eligible for section 1318 DIC."  
Additionally, the Board notes that the aforementioned caselaw 
was recently synthesized in Marso v. West, No. 97-2178 (U. S. 
Vet. App. Dec. 23, 1999), with the Court holding the 
following with respect to 1318 DIC claims:

In summary, based on the Court's decision 
today, a survivor of a deceased veteran 
is eligible for DIC under section 
1318(b)(1) if (1) the veteran was in 
actual receipt of a 100% disability 
rating for the statutory period of time; 
(2) the veteran would have been in 
receipt of a 100% disability rating for 
such time but for [clear and unmistakable 
error] in a final rating or Board 
decision; or (3) if under the specific 
and limited exceptions under Carpenter or 
Wingo the veteran was "hypothetically" 
entitled to a 100% disability rating for 
the required period of time.

With respect to (3) above, the Court in Marso held that the 
decision in Carpenter was limited to section 1318(b) 
"entitled to receive" claims where 38 C.F.R. § 19.196 
applied, i.e., prior to the March 1992 effective date of 38 
C.F.R. § 20.1106 (1999).  In those claims, there was 
authority to review de novo, i.e., without regard to any 
prior final VA determinations, whether a veteran was 
"hypothetically" entitled to a 100% disability rating for a 
continuous 10-year period immediately preceding the veteran's 
death.  Before section 20.1106 was promulgated (effective in 
March 1992), claims under section 1318(b) were not excluded 
from the general principle that issues in a survivor's claim 
for benefits would be decided without consideration of rating 
decisions during a veteran's lifetime, as provided under 
38 C.F.R. § 19.196 (1991).  The Court in Marso explained that 
section 20.1106 required, by negative implication, that a 
rating decision during a veteran's lifetime must be taken 
into consideration when adjudicating a claim for section 
1318(b) DIC benefits.  Section 20.1106 was promulgated for 
the specific reason that the old rule contained in section 
19.196 was inconsistent with 38 C.F.R. § 3.22(a)(2), which 
expressly included clear and unmistakable (CUE) as a method 
of establishing a veteran's past entitlement to a total 
disability rating for 10 continuous years preceding his or 
her death.  The Court in Marso further explained that the 
clear message of section 20.1106 was that final rating 
decisions during a veteran's lifetime were controlling when 
determining if, under section 1318(b), at the time of the 
veteran's death, he or she had been entitled to compensation 
for a total disability rating for 10 continuous years 
immediately preceding the veteran's death.

Thus, for the above reasons, the Court held in Marso that for 
1318 DIC claims filed on or after the March 1992 promulgation 
of 38 C.F.R. § 20.1106, where a prior final VA determination 
had denied a veteran a total disability rating, so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his or her death, a survivor seeking DIC 
benefits under 38 U.S.C.A. § 1318(b) would have to 
demonstrate CUE in the prior VA determination in order to 
establish eligibility under section 1318(b)(1).

The Board therefore will direct the RO to consider whether 
the veteran would hypothetically be entitled to a 100% total 
disability rating based on one or more of his service-
connected disabilities for 10 continuous years prior to his 
death, with the specific caveat that the RO under 38 C.F.R. 
§ 20.1106 must take into consideration all prior final rating 
decisions issued during the veteran's lifetime when 
adjudicating the section 1318(b) DIC claim.  Thus, absent any 
allegations of CUE, those decisions will be controlling when 
determining if, under section 1318(b), at the time of the 
veteran's death, he was hypothetically entitled to 
compensation for a total disability rating for 10 continuous 
years immediately preceding his death.

One further point must be addressed:  The RO is advised that 
38 C.F.R. § 3.22(a) was very recently amended effective 
January 21, 2000.  The revision reflects VA's conclusion that 
38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required 10-year period before death or 
would have established such a right if not for CUE by VA.  
See 65 Fed. Reg. No. 14, Pages 3388-3392 (Jan. 21, 2000).  In 
the case of Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
the Court held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  Thus, in 
the absence of intervening instructions from higher 
authority, the RO must specifically adjudicate this claim 
under both the old and new versions of 38 C.F.R. § 3.22(a), 
determine which criteria is more favorable to the appellant, 
and then apply such criteria.  Although the decision on this 
matter rests initially with the RO, the Board would advise 
that the older version of section 3.22(a), as construed in 
light of the above-cited caselaw, is clearly more favorable 
to the appellant's claim for section 1318 DIC benefits.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must contact the appellant and 
request the names and addresses of all VA 
and private physicians and/or medical 
facilities who provided medical treatment 
to the veteran in the last 15 years of 
his life, including any medical records 
which correspond to treatment while he 
was a patient at the Buffalo-VAMC during 
this period.  Any VA records identified 
should be obtained pursuant to 
established procedures.  After securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and the above-cited medical 
facility should be undertaken.

All records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the veteran.  In 
this regard, the RO should obtain copies 
of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits during his 
lifetime.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder.

3.  Upon completion of the evidentiary 
development, the RO must obtain a medical 
opinion from an appropriate specialist 
for the purpose of addressing the cause 
of the veteran's death in October 1997, 
as shown on the death certificate and by 
the available medical records in the 
claims folder.  Regarding the pulmonary 
edema condition noted in the terminal 
hospital records, the specialist is 
requested to address the approximate date 
of onset of this condition, as shown by 
the available medical evidence on file.  
In addition, it is requested that the 
specialist address whether a direct 
cause-and-effect relationship is shown 
between his death and his service-
connected rheumatic endocarditis, and if 
not, whether this disability and/or 
related residuals could have in any way 
contributed substantially or materially 
to cause his death.  This opinion should 
be based on a thorough and careful review 
of all the evidence contained in the 
claims folder.
A complete rationale for any opinion 
expressed must be provided, and, in 
particular, the specialist should discuss 
in light of his/her findings and medical 
judgment the efficacy of the above-cited 
medical treatise information provided by 
the representative in the August 1998 
Statement of Accredited Representative in 
Appealed Case vis a vis the specific 
facts in this case.  The report generated 
as a result of this request should 
thereafter be associated with the claims 
folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for the cause of 
the veteran's death, to include basic 
eligibility for Chapter 35 benefits, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  The RO must develop and adjudicate 
the appellant's claim seeking DIC under 
the provisions of 38 U.S.C.A. § 1318(b), 
as alluded to above.  All contentions, 
arguments, theories of entitlement raised 
by the appellant should be fully 
addressed by the RO.  Notice of the RO's 
decision regarding this claim, to include 
notice of appellate rights attaching 
thereto if the decision is in any way 
adverse to the appellant, should be 
furnished in accordance with established 
claims processing procedures.

In adjudicating this claim, the RO should 
consider all appropriate laws and 
regulations, including a determination as 
to whether the revised or the old version 
of 38 C.F.R. § 3.22(a) is more favorable 
to the appellant, and then apply the more 
favorable version of the regulation to 
her section 1318 claim.  In adjudicating 
the claim, the RO should also consider 
carefully the caselaw of the Court and 
the Board's interpretation of that 
caselaw, as set forth above in this 
REMAND.

Regardless of the outcome, this issue 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed, including the 
timely filing of a notice of 
disagreement, furnishing of a statement 
of the case, and perfection of the appeal 
with the timely filing of a substantive 
appeal.

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



